Christian, J.,
dissenting:
On the 30th day of September, 1907, The Ocean V ew Cottage Company, that owned a tract of land in Norfolk county which it had surveyed, platted and recorded a copy of the plat pursuant to section 2510-a of the Code of 1904, by deed, in consideration of $450.00, conveyed to W. J. Scultatus three fifty-foot lots, numbered 19, 20 and 21, in block No. six (6), as shown and designated on its plat duly of record in Norfolk county court, in map book No. 5, page 24. On the 16th day of February, 1909, Scultatus, in consideration of fifteen hundred dollars, by deed conveyed to Dawber “all that certain lot, piece or parcel of land, with buildings and improvements thereon * * * known, numbered and designated on the plat of Ocean View Cottage Company * * * as the western thirty feet of lot number nineteen in block six, the portion of said lot hereby conveyed fronting thirty feet on Ocean View avenue and running back one hundred and fifty feet between parallel lines.” On the 19th day of February, 1909, Scultatus, in consideration of fifteen hundred dollars, by deed conveyed to Lavenstein “all that certain piece or parcel of land, with the buildings and improvements thereon * * * known, numbered and designated on the plat of Ocean View Cottage Company * * * as the eastern twenty feet of lot number nineteen and the western ten (10) feet of lot number twenty in block six being more particularly described as follows: Beginning at a point on Ocean View avenue, at the eastern line of the property of G. T. Dawber, etc.”
On the 16th day of June, 1910, Scultatus, in consideration of the sum of twelve hundred and fifty dollars and other considerations, by deed conveyed to Ayers and Garrison “all that certain lot, piece or parcel of *780land with the buildings and improvements thereon, situated in the county of Norfolk, State of Virginia, and known, numbered and designated on the plat of Ocean View Cottage Company, duly recorded in the clerk’s office of- the Circuit Court of Norfolk county, in map book 5, page 24, as the eastern thirty (30) feet of lot numbered twenty (20) in block six (6), being more particularly bounded and described as follows: Beginning at a point in Ocean View avenue at the eastern line of the property of H. H. Lavenstein and running thence along Ocean View avenue thirty feet, thence southwardly in a line parallel to the eastern line of H. H. Lavenstein, one hundred and fifty (150) feet, thence westwardly in a line parallel to Ocean View avenue thirty feet to H. H. Lavenstein’s line, thence northwardly along H. H. Lavenstein’s line one hundred and fifty (150) feet to the beginning.” Ayers conveyed his undivided one-half interest in the lot purchased to Garrison by deed with the same description as contained in the original deed, and on the 30th day of September, 1919, Garrison by deed conveyed to Annie E. Smith the said lot. On the 26th day of June, 1919, Scultatus, in consideration of ten dollars and other valuable considerations, by deed conveyed to Bailey “all that certain lot and part of lot * * known and designated as lot twenty-one (21) and the adjoining ten (10) feet of lot twenty (20) in block No. six (6) as shown on the plat or plan of the property of the Ocean View Cottage Company, etc.”
Each and every ope of the deeds referred to the deed from Ocean View Cottage Company to Scultatus which conveyed the lots to him by numbers and reference to the plat, and his deeds to each of his grantees conveyed the lots by numbers and reference to the duly recorded plat which section 2510-a, Code of 1904, made the de*781scription and lines on the plat eonclnsive boundaries and binding on all the parties to said deeds.
Where reference is made in a deed to a recorded plat, evidence in an action of ejectment to show that the recorded plat thus referred to differed from the original plat is inadmissible. Until reformed by bill in equity, the description given in the deed by reference to the recorded plat is conclusive upon the parties. Jones v. Johnston, 18 How. (U. S.) 150, 15 L. Ed. 320.
On the 6th day of March, 1922, Bailey filed his declaration in ejectment against Annie K. Smith to recover the sixty feet of land purchased from Scultatus, notwithstanding the fact that Smith and her predecessors in title had never had or claimed title to any part of lot 21, and had been in possession of the eastern thirty feet of lot twenty under a valid deed for twelve years, which included the ten feet claimed by Bailey, and upon which was located her porch, outhouse, and an old fence on the boundary line between lots 20 and 21 which latter overlapped the line in the rear only four inches. The case was submitted to the court without a jury, on the law as laid down in the chancery suit of State Savings Bank v. Stewart, 93 Va. 447, 25 S. E. 543, which was a suit to enforce the lines upon the lots.
The facts in that case are as follows: Stewart conveyed two lots in Roanoke city and described them particularly by courses and distances as located on “Trout avenue and I streets,” and also referred to the lots by numbers on the recorded plat, which made the description on the plat as much a part of the deed as if copied therein; this plat showed the lots located on “Trout avenue and H streets.” The grantor took a cotemporaneous deed of trust with the same descriptions to secure the balance of the purchase money. The parties when they came to.apply the description *782by courses and distances to the subject matter on the ground, discovered the mistake, and the grantor executed another deed correctly describing the lots, and setting forth that the corrected deed applied to the deed of trust also, but no new deed of trust was taken. Subsequently a creditor’s suit was brought in which the State Savings Bank claimed that the deed of trust securing Stewart was null and void on account of the false description contained therein locating the lots on I street instead of H street. The court rejected the false description by courses and distances, and held, referring to the description by plat: “This remaining description (Nos. 9 and 10, section 5, of the west end map) is explicit and clearly sufficient to fully identify the lots intended to be conveyed;” that the deed of trust was valid, and that Stewart had the first lien on the lots. This case was an application of the maxim, “Falsa demonstratio non nocet, cum de corpore constat”— a false description does not vitiate, if a sufficient description remains to ascertain its application to the subject matter.
Can there be a more perfect and explicit description of the lot in controversy than the eastern thirty feet of lot 20 in block six on the plat of Ocean View Cottage Company?
“It is also a cardinal rule in the construction of all writings, that the intention of the parties, where it can be obtained from the instrument itself, will prevail unless counteracted by some positive rule of law. 2 Devlin on Deeds, section 836. The expositor, as was said by a learned judge, should place himself in the position occupied by the parties at the time the instrument was executed; then taking it by its four corners, read it.” Johnson v. McCoy, 112 Va. 580, 582, 583, 72 S. E. 123, 124.
*783Taking the Ayers deed by its four corners and reading it, the intention of the parties is explicit, to convey “the eastern thirty (30) feet of lot numbered 20” (containing fifty feet) “in block six (6),” on the plat of Ocean View Cottage Company, “being more particularly bounded and described, as follows.” What is “more particularly bounded and described” but the eastern thirty feet of lot numbered twenty, which was distinctly and explicitly conveyed above? No evidence could make this plainer, and the law will not permit any evidence to be considered, whether excepted to or not, which contradicts this plain intent.
The plaintiff realizing that the law would not permit him to contradict the plain intent of the deed, as expressed therein, conceived the idea that the law in reference to false and correct descriptions of the same lot in the deed applied to this case, and undertook to make his facts fit the law rather than the law the facts, and instead of proving that the description contained in the plat -did not conform to the lot on the ground as required by law to make a description false, he undertook to prove by extraneous testimony that the description, “the eastern thirty feet of block-six,” on the plat was false on the ground, because the grantor also used in the deed the courses and distances beginning at Lavenstein’s line, without proving that the Lavenstein line had even been established on the ground, or there was such line, hence -the grantor intended the latter description, in absolute disregard of the intention of the grantees and the fact that they had located their lot by the description accurately and been in possession of the same for twelve years. Greenleaf Ev. (15th ed.), section 301.
The plaintiff, assuming that the law in reference to false and correct descriptions was applicable to his case, *784filed in evidence his own deed which showed that he had purchased with reference to the plat of the Ocean View Cottage Company (a copy of which plat was also filed, that showed the lines, courses and distances of lots 20 and 21, fronting fifty feet each on Ocean View avenue), and also the deed to Ayers, which, without doubt, ambiguity or mistake of description, conveyed and the grantees purchased “the eastern thirty (30) feet of lot number 20,” “known, numbered and designated” on the same plat with the western boundary as Lavenstein’s line. 'Instead of “applying the instrument to its subject matter,” as proving that there was no such lot, or that the grantor owned no such lot, he introduced the deeds of Dawber and Lavenstein with the Kirk survey of lots 19 and 20, which deeds were no part of and had no relation to the deeds of Bailey or Ayers. Neither the Kirk survey nor any evidence in the case showed where the Lavenstein line was located except the defendant swore that her western line was known as the Lavenstein line, or that the Dawber or Laveiistein linea had never been established so as to be bases of description for any other lot. He then proceeded to subtract from, the fifty feet in each of the lots 19 and 20, as shown on the recorded plat, thirty feet sold to Dawber and thirty feet sold to Lavenstein, as shown on paper, which left forty feet in lot 20, and as the grantor sold Ayers only thirty feet in lot 20, “the eastern thirty (30) feet of lot 20,” shown upon'the recorded plat, was false; and claimed the parties, in face of language as plain as it is possible to declare their intention, contracted not for the eastern thirty feet of lot 20, but for thirty feet from Lavenstein’s line that is neither shown on any map or plat or on the land, and is only in existence on paper by calculation. No authority has been or can be cited that where in ejectment it is claimed the boun*785dary lines contain more land than the parties intended to convey, the boundaries can be changed. Mistakes in the quantity of land conveyed can only be corrected in equity upon proof of mutual mistake.
The court on consideration of this evidence rendered judgment for Bailey for the full sixty feet conveyed to him, when his proof showed Smith only claimed and held ten feet. The defendant made a motion for a new trial, which the court overruled and the ease is before us for error.
Section 5476, Virginia Code, 1924, provides: “When the right of the plaintiff is proved to all the premises claimed, the verdict shall be for the premises generally as specified in the declaration, but if it be proved to only a part or share of the premises, the verdict shall specify such part particularly as the same is proved, and with the same certainty of description as is required in the declaration.”
This section is mandatory, and it is reversible error for a trial court to render judgment on a verdict that fails to comply with its requirements. Grizzle v. Davis, 119 Va. 567, 89 S. E. 870.
Only the eastern ten feet of lot twenty was in issue in this case, nor was there any proof that the defendant, Smith, withheld any part of lot twenty-one from Bailey, so that the defendant’s motion to set aside the judgment should have been granted, and as the judgment is plainly erroneous the same must be reversed and annulled.
Then, the matter presented to this court for determination is, what judgment should be rendered pursuant to Virginia Code, section 6365, “to attain the ends of justice?”
This is an action in ejectment between coterminous owners, and the deed upon its face shows that Scultatus *786conveyed to Ayers and Garrison, the grantors of Annie K. Smith, “the eastern thirty (30) feet of lot numbered twenty (20) in block six (6),” “on the plat of Ocean View Cottage Company, duly, recorded in the clerk’s office of the Circuit Court of Norfolk county, in map book‘5, page 24,” which description, pursuant to section 2510-a in reference to recorded plats, and the uniform decisions of the Supreme Court of Virginia and of the United States when deeds refer to plats for description, is as particular, complete and conclusive as it was possible to make. The draftsman of the deed, unmindful of the law, unnecessarily injected into the deed another particular description of the same lot with Lavenstein’s line as the western boundary of the lot by courses and distances without termini. That the description by reference to the plat met all the requirements of law, and is free from ambiguity, is established by the fact that the grantees, respectively, took possession of the lot as thus described and had held it for twelve years prior to the bringing of this action of ejectment. The law presumes possession in the owner of land until the contrary is proven. Possession of real estate at common law is notice of the claim of the possessor, and affects parties dealing with it with knowledge of all facts that inquiry would reveal. Chapman v. Chapman, 91 Va. 397, 21 S. E. 813, 50 Am. St. Rep. 846. Hence Scultatus was estopped to claim a mistake or misdescription in the deed, nor does Bailey stand in any better situation than his grantor as he had conclusive notice from the recorded deed, which notice makes the rule of law in reference to possession, as set forth in the Chapman Case, applicable to him by virtue of Virginia Code, 1904, section 2465; Virginia Code, 1924, section 5194. With the knowledge derived from the deed .and the twelve years’ possession of the *787defendant and her predecessors in title, upon what principle of law or equity can Bailey ask a court of justice to take the ten feet of land, with the porch and outhouses, from the defendant and give it to him?
In ejectment, the plaintiff must recover upon the strength of his own title, and not upon the weakness of the defendant’s title. Kinney v. Daniel, 90 Va. 702, 19 S. E. 880. No infirmity in the defendant’s title can supply defects in proof on the part of the plaintiff. Carter v. Wood, 103 Va. 69, 48 S. E. 553.
Smith certainly has the older title from the common grantor, and the ten feet in controversy is certainly located within the eastern thirty feet of lot 20, as shown by the plat, and the plaintiff in ejectment can not assert that her western line was ten feet from the line of lot 19, instead of twenty feet, as called for in her deed, and thus make her deed convey the eastern thirty feet of lot twenty, except ten next to lot 21. Gutshall v. Hamilton, 134 Va. 416, 114 S. E. 595. Conceding, however, that there are two contradictory descriptions of this lot, the matter for decision is, shall the description by plat which conveys the eastern thirty feet of lot 20, prevail over the western and unestablished boundary of Lavenstein’s line, with which latter Bailey has no concern.
If there are two equally explicit descriptions of the lot contained in the Ayers deed, it is not necessary to cite authority for the law that the deed will be construed most strongly against the grantor and his subsequent grantee, in favor of the prior grantees; but the court construed the deed most strongly against Smith, because there was ten feet of land between the undetermined Lavenstein line and the eastern thirty feet of lot twenty, as she clearly purchased.
To sustain the judgment in favor of the plaintiff in *788this action of ejectment, it is claimed that while the description is double, the eastern thirty feet of lot 20 in block six, on the recorded plat, is a general description, and beginning at Lavenstein’s line is a particular description; and the following rule laid down by Mr. Justice Parke, in Smith v. Galloway, 5 B. & Ad. (Eng.) 43, 51, is invoked: “The rule is clearly settled that where there is a sufficient description set forth of premises, by giving the particular name of a close or otherwise, we may reject a false demonstration; but that if premises be described in general terms, and a particular description be added, the latter controls.”
The case of Gilbert v. McCreary, 87 W. Va. 56, 104 S. E. 273, 12 A. L. R. 1172, is cited as authority in this case. This was a suit in equity to remove the cloud upon the title of the plaintiff growing out of the following provision in her father’s will: “I give and bequeath to my daughter * * * the house and lot known as No. 114 Tenth street, lot sixty-six feet front on Tenth street by eighty feet on an alley parallel with Ann street, by thirty-six feet parallel with Ninth street, by sixty-three feet to Tenth street at place of beginning.” The court decided that the intent of the testator was to give his daughter all the land used with No. 114 Tenth street, and disregarded the courses and distances.
This case and the rule of construction' applied in Smith v. Galloway, supra, can have no application to this action in ejectment where the controversy is over the eastern boundary of lot 20,-as the courts have uniformly held that the boundary shown on the plat is conclusive. Besides the eastern thirty feet of lot 20, in block 6, on the recorded plat are not general terms of description, but are held by the Supreme Court of Virginia and the statute law to be explicit, particular and clearly sufficient to fully identify the lot intended to be *789conveyed on the ground. Mathews v. Gillespie, 137 Va. 648, 120 S. E. 324; Edmunds v. Burrow, 112 Va. 332, 71 S. E. 544.
“Where a map of land is referred to in a deed for the purpose of fixing its boundaries, the effect is the same as if copied into the deed, and what is therein (the plat) described will pass to the grantee.” Cox v. Hart, 145 U. S. 376, 12 S. Ct. 962, 36 L. Ed. 741; Jefferies v. The East Omaha Land Company, 134 U. S. 178, 10 S. Ct. 518, 33 L. Ed. 872.
In the case of Schwalm v. Beardsley, 106 Va. 407, 56 S. E. 135, the plaintiff brought ejectment to recover a strip of land twelve feet long and thirteen inches wide upon which was a party wall between his lot and defendant’s. The party wall was included in the courses and distances of plaintiff’s lot, but the parties purchased their lots by reference to plat. The court held that the parties having purchased with reference.to the plat which showed the party wall, the dividing line between the lots was the center of the party wall. “In surveys, course and distance yield to monuments, especially where called for in deeds.”
In McIver’s Lessee v. Walker, 9 Cranch (U. S.), 173, 3 L. Ed. 694, it was held: “If there is nothing in a patent to control the call for course and distance, the land must be bounded by the courses and distances of the patent according to the magnetic meridian. All lands are supposed to have been actually surveyed, and the intention of the grant is to convey the land according to the actual survey. If a patent refer to a plat annexed, and if in that plat a water course be laid down as running through the land, the tract must be so surveyed as to include the water course and to conform as near as may be to the plat, although the lines run do not correspond with the courses and distances mentioned in the patent.”
*790In Mahoney v. Friedburg, 117 Va. 520, 85 S. E. 581, which was a controversy over the accretions from Smith’s creek, the defendant purchased by reference to a plat which showed the line of his lots along the low water line of the creek. The court held: “The language of a deed is to be taken most strongly against the grantor, and when a lot is described as on a map or plat, to which reference is made, such map or plat becomes, for the purpose of description, a part of the deed, and has the same effect as though it were incorporated into the instrument.” The accretions were the property of defendant.
The case of State Savings Bank v. Stewart, supra, decided: “If two descriptions be given, each equally explicit but repugnant to each other,' that description will prevail which the whole deed shows best expresses the intention of the parties, and where a map of land is referred to in a deed for the purpose of fixing its boundaries, the effect is the same as if it were copied into the deed.”
The plat of the CXcean View Cottage Company, by which the land was conveyed to Smith, makes the line between lots 21 and her lot the explicit and conclusive boundary, as definite as if it was a stone wall. It would seem from the decisions to be well established that the boundaries upon a plat prevail over contradictory courses and distances contained in the deed.
“The object in cases of this kind is to interpret the instrument, that is, to ascertain the intent of the parties.” The rule to find the intent is to give most effect to those things about which men are least liable to mistake. Davis v. Rainsford, 17 Mass. 210; McIver v. Walker, 9 Cranch (U. S.) 178, 3 L. Ed. 694. On this principle, the things usually called for in the grant, that is, the things by which the land granted is described, have been thus marshalled: First, The highest regard is *791had to natural boundaries. Secondly, To lines actually run, and corners actually marked. Thirdly, If the lines and courses of an adjoining tract are called for, the lines will be extended to them, if they are sufficiently established, and no departure from the deed is thereby required; marked lines prevailing over those which are not marked. Fourthly, To courses and distances; giving preference to the one or the other according to circumstances. Dogan v. Seekright, 4 Hen. & Munf. (14 Va.) 125; Preston v. Bowmar, 6 Wheat. (U. S.) 580, 5 L. Ed. 336; Greenleaf Ev., (15th ed.) section 301, note 9.
In Dogan v. Seekright, supra, the court laid down this further rule: “Where, in a grant or deed, courses and distances only are mentioned, beginning from a certain point, but not referring to any certain point for termination otherwise than reference to the distance, according to the course prescribed; in such cases courses and distances as expressed in the deed are only to be regarded, unless an actual survey duly authorized be proved to be subsequently made, according to the courses and distances prescribed by the deed.”
“If the description is ambiguous or doubtful, parol evidence of the practical construction given by the parties, by acts of occupancy, recognition of monuments or boundaries, or otherwise, is admissible in aid of the interpretation.” Stone v. Clark, 1 Met. (Mass.) 378, 35 Am. Dec. 370.
If the deed is construed according to law, the quantity of land and courses and distances from Lavenstein’s line cannot be given any weight or value whatever.
Bailey is asserting “an unfounded claim of title, based (hardly) upon a semblance of a paper title” (Holland v. Challen, 110 U. S. 151, 3 S. Ct. 495, 28 L. Ed. 52), and judgment should be entered in favor of Annie E. Smith, the defendant in the lower court.